Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos. 333-30085, 333-57028, 333-131658 and 333-131341) on Form S-8 of Ecologyand Environment, Inc. of our report dated June 28, 2007, with respect to the statements of net assets available for benefits of Ecologyand Environment, Inc. 401(k) Plan as of December 31, 2006 and 2005, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental schedule as of December 31, 2006, which report appears in the December 31, 2006 annual report on Form 11-K of Ecologyand Environment, Inc. 401(k) Plan. /s/ Schneider Downs & Co., Inc. Pittsburgh, Pennsylvania June 28, 2007
